12‐2557‐bk(L)
In re: Bernard L. Madoff Investment Securities LLC



                                In the
            United States Court of Appeals
                     For the Second Circuit
                               ________

                          August Term, 2013

         Nos. 12‐2557‐bk(L), 12‐2497‐bk(con), 12‐2500‐bk(con), 
          12‐2616‐bk(con), 12‐3422‐bk(con), 12‐3440‐bk(con), 
                   12‐3582‐bk(con), 12‐3585‐bk(con)
                               ________

        IN RE: BERNARD L. MADOFF INVESTMENT SECURITIES LLC,
                              Debtor.
                             ________

     IRVING H. PICARD, Trustee for the Liquidation of Bernard L. 
                 Madoff Investment Securities LLC,
                         Plaintiff‐Appellant,

SECURITIES INVESTOR PROTECTION CORPORATION, Statutory Intervenor
 pursuant to Securities Investor Protection Act, 15 U.S.C. § 78eee(d),
                         Intervenor‐Appellant,

                                   v.

IDA FISHMAN REVOCABLE TRUST, PAUL S. SHURMAN, in his capacity as
co‐trustee of the Ida Fishman Revocable Trust, WILLIAM SHURMAN, in
 his capacity as co‐trustee of the Ida Fishman Revocable Trust and as
                 Executor of the estate of Ida Fishman,
                          Defendants‐Appellees.
                                 ________
2                                                       No. 12‐2557‐bk(L)




           Appeal from the United States District Court
               for the Southern District of New York.
         Nos. 11‐bk‐7603, 12‐mc‐0115 — Jed S. Rakoff, Judge.
                              ________

                        Argued: March 5, 2014
                       Decided: December 8, 2014
                               ________

         Before: PARKER, LYNCH, and DRONEY, Circuit Judges.
                             ________

        Appeal from judgments of the United States District Court for
the Southern District of New York  (Rakoff, J.).  Irving H. Picard, as
trustee  for  debtor  Bernard  L.  Madoff  Securities  LLC,  sued  to  avoid
fictitious  profits  paid  by  the  debtor  to  hundreds  of  customers  over
the  life  of  the  Ponzi  scheme  operated  by  Madoff.    The  defendant
customers  moved  to  dismiss  certain  of  these  avoidance  claims
pursuant  to  11  U.S.C.  §  546(e),  which  shields  from  recovery 
securities‐related  payments  made  by  a  stockbroker.    The  district
court  agreed  that  §  546(e)  barred  the  claims,  dismissed  them,  and
certified the dismissal as a final judgment.  The trustee appealed. 

      Affirmed.

                                 ________

                    DAVID  J.  SHEEHAN  (Oren  J.  Warshavsky,  Tracy  L.
                    Cole,  Seanna  R.  Brown;  Howard  L.  Simon,
                    Windels  Marx  Lane  &  Mittendorf  LLP;  Matthew
                    B. Lunn, Young Conaway Stargatt & Taylor LLP,
                    on the brief), Baker Hostetler LLP, New York, NY,
                    for  Plaintiff‐Appellant  Irving  H.  Picard,  Trustee  for
3                                       No. 12‐2557‐bk(L)




    the  Liquidation  of  Bernard  L.  Madoff  Investment
    Securities LLC.

    JOSEPHINE WANG, General Counsel (Kevin H. Bell,
    Lauren  T.  Attard,  on  the  brief),  Securities  Investor
    Protection  Corporation,  Washington,  D.C.,  for
    Intervenor‐Appellant  Securities  Investor  Protection
    Corporation,  Statutory  Intervenor  pursuant  to
    Securities  Investor  Protection  Act,  15  U.S.C.  §
    78eee(d).

    RICHARD  LEVY,  JR.  (David  C.  Rose,  on  the  brief),
    Pryor  Cashman  LLP,  New  York,  NY,  for
    Defendants‐Appellees Kara Fishbein Goldman, Steven
    Goldman, et al.

    P.  GREGORY  SCHWED  (Walter H. Curchack, Daniel
    B.  Besikof,  Michael  Barnett,  on  the  brief),  Loeb  &
    Loeb LLP, New York, NY, for Defendants‐Appellees
    Jonathan M. Aufzien, Lisa Aufzien, et al.

    HELEN DAVIS CHAITMAN, Becker & Poliakoff, LLP,
    New  York,  NY,  for  Defendants‐Appellees  David
    Abel, James Greiff, et al.

    Deborah  A.  Skakel,  Shaya  M.  Berger,  Dickstein
    Shapiro  LLP,  New  York,  NY,  for  Defendant‐
    Appellee PetCareRx, Inc.

    Carole Neville, Dentons US LLP, New York, NY,
    for  Defendants‐Appellees  Harold  J.  Hein,  Kelman
    Partners Limited Partnership, et al.

    Jennifer L. Young, Matthew A. Kupillas, Millberg
    LLP,  New  York,  NY;  Parvin  K.  Aminolroaya,
4                                     No. 12‐2557‐bk(L)




    SeegerWeiss  LLP,  New  York,  NY,  for  Defendants‐
    Appellees Gerald Blumenthal, Harold A. Thau, et al.

    David  Parker,  Matthew  J.  Gold,  Kleinberg,
    Kaplan,  Wolff  &  Cohen,  P.C.,  New  York,  NY,  for
    Defendants‐Appellees  Kenneth  Hubbard,  Lawrence
    Elins, et al.

    Parvin  K.  Aminolroaya,  SeegerWeiss  LLP,  New
    York, NY for Defendants‐Appellees David J. Bershad,
    Bershad Investment Group LP, et al.

    Richard  A.  Kirby,  Laura  L.  Clinton,  Martha
    Rodriguez‐Lopez,  K&L  Gates  LLP,  Washington
    D.C., for Defendants‐Appellees Chesed Congregations
    of America, Linda Berger, et al.

    Philip  Bentley,  Elise  S.  Frejka,  Kramer  Levin
    Naftalis  &  Frankel  LLP,  New  York,  NY,  for
    Defendants‐Appellees  1096‐1100  River  Road
    Associates LLC, Fred A. Daibes LLC, et al.

    Marcy  Ressler  Harris,  Jennifer  M.  Opheim,  Mark
    D.  Richardson,  Schulte  Roth  &  Zabel  LLP,  New
    York,  NY,  for  Defendants‐Appellees  Thomas  H.  Lee,
    HHI Investment Trust #2, et al.

    William P. Weintraub, Gregory W. Fox, Stutman,
    Treister  &  Glatt,  PC,  New  York,  NY,  for
    Defendants‐Appellees  Jeffrey  Hinte,  Robert  Nystrom,
    et al.

    Paul  Steven  Singerman,  Ilyse  M.  Homer,  Isaac
    Marcushamer,  Berger  Singerman  LLP,  for  Amicus
    Curiae National Association of Bankruptcy Trustees.
5                                     No. 12‐2557‐bk(L)




    Philip  D.  Anker,  Alan  E.  Schoenfeld,  Wilmer
    Cutler  Pickering  Hale  and  Dorr  LLP,  New  York,
    NY;  Craig  Goldblatt,  Danielle  Spinelli,
    Shivaprasad  Nagaraj,  Allison  Hester‐Haddad,
    Wilmer  Cutler  Pickering  Hale  and  Dorr  LLP,
    Washington,  D.C.,  for  Amicus  Curiae  Securities
    Industry and Financial Markets Association.

    Thomas J. Moloney, David E. Brodsky, Lawrence
    B.  Friedman,  Carmine  D.  Boccuzzi,  Jr.,  Breon  S.
    Peace,  Charles  J.  Keeley,  Shira  A.  B.  Kaufman,
    Cleary Gottlieb Steen & Hamilton LLP, NewYork,
    NY,  for  Amici  Curiae  HSBC  Bank  plc,  HSBC
    Holdings plc, et al.

    Marco  E.  Schnabl,  Susan  L.  Saltzstein,  Jeremy  A.
    Berman,  Skadden,  Arps,  Slate,  Meagher  &  Flom
    LLP,  New  York,  NY,  for  Amicus  Curiae  UniCredit
    S.p.A.

    Franklin  B.  Velie,  Jonathan  G.  Kortmansky,
    Mitchell C. Stein, Sullivan & Worcester LLP, New
    York, NY, for Amicus Curiae UniCredit Bank Austria
    AG.

    Michael Feldberg, Allen & Overy LLP, for Amicus
    Curiae ABN Amro Bank N.V. (presently known as the
    Royal Bank of Scotland N.V.).

    Joseph Cioffi, James R. Serritella, Davis & Gilbert
    LLP, New York, NY, for Amici Curiae Natixis S.A.,
    Natixis Financial Products LLC, et al.
6                                    No. 12‐2557‐bk(L)




    Fran  M.  Jacobs,  Duane  Morris  LLP,  for  Amicus
    Curiae East Star SICAV.

    Marshall R. King, Gibson, Dunn & Crutcher LLP,
    New York, NY, for Amici Curiae UBS AG and UBS
    (Luxembourg) S.A.

    Marc  J.  Gottridge,  Andrew  M.  Behrman,  Hogan
    Lovells  US  LLP,  New  York,  NY,  for  Amici  Curiae
    Barclays Bank (Suisse) S.A., Barclays Bank S.A., and
    Barclays Private Bank & Trust Limited.

    Thomas B. Kinzler, Daniel Schimmel, Kelley Drye
    &  Warren  LLP,  New  York,  NY,  for  Amici  Curiae
    Caceis Bank France and Caceis Bank Luxembourg.

    Jodi  Kleinick,  Barry  Sher,  Mor  Wetzler,  Paul
    Hastings  LLP,  for  Amici  Curiae  FIM  Limited  and
    FIM Advisors LLP.

    Eric  Fishman,  Kerry  A.  Brennan,  Brandon
    Johnson,  Pillsbury  Winthrop  Shaw  Pittman  LLP,
    New  York,  NY,  for  Amicus  Curiae  Falcon  Private
    Bank Ltd.

    Richard  L.  Spinogatti,  Proskauer  Rose  LLP,  New
    York,  NY,  for  Amici  Curiae  Grosvenor  Investment
    Management  Ltd.,  Grosvenor  Private  Reserve  Fund
    Limited, et al.

    William J. Sushon, Shiva Eftekhari, O’Melveny &
    Myers LLP, New York, NY, for Amici Curiae Credit
    Suisse AG, Credit Suisse AG, Nassau Branch, et al.
7                                                       No. 12‐2557‐bk(L)




                     David  J.  Onorato,  Jessica  R.  Simonoff,  Susan  A.
                     Higginsshra,  Freshfields  Bruckhaus  Deringer  US
                     LLP,  New  York,  NY,  for  Amicus  Curiae  Tensyr
                     Limited.

                     Brian H. Polovoy, Christopher R. Fenton, Andrew
                     Z.  Lipson,  Shearman  &  Sterling  LLP,  for  Amicus
                     Curiae Nomura International plc.

                     John  Westerman,  Mickee  Hennessy,  Westerman
                     Ball  Ederer  Miller  &  Sharfstein,  LLP,  Uniondale,
                     NY,  for  Amici  Curiae  DOS  BFS  Family  Partnership
                     II, L.P. and Donald and Bette Stein Family Trust.

                                 ________

BARRINGTON D. PARKER, Circuit Judge:

         Bernard  L.  Madoff  orchestrated  a  massive  Ponzi  scheme
through  the  investment  advisory  unit  of  Bernard  L.  Madoff
Investment  Securities  LLC  (“BLMIS”).    After  the  scheme  collapsed,
Irving  H.  Picard  (the  “Trustee”)  was  appointed  trustee  for  BLMIS
pursuant to the Securities Investor Protection Act, 15 U.S.C. § 78aaa
et  seq.  (“SIPA”).    Under  SIPA,  a  trustee  is  empowered  to  “recover”
(or claw back) money paid out by the debtor, as long as the money
“would  have  been  customer  property”  had  the  payment  not
occurred, and the transfers could be avoided under the Bankruptcy
Code.  Id. § 78fff‐2(c)(3). 

       Section 546(e) of the Bankruptcy Code, in turn, establishes an
important exception to a trustee’s clawback powers.  See 11 U.S.C.   
§  546(e).    Section  546(e)  provides  generally  that  certain  securities‐
related  payments,  such  as  transfers  made  by  a  stockbroker  “in
8                                                                     No. 12‐2557‐bk(L)




connection  with  a  securities  contract,”  or    “settlement  payment[s]”
cannot be avoided in bankruptcy. 
       Invoking  his  clawback  powers,  the  Trustee  sued  hundreds  of
BLMIS customers who withdrew more from their accounts than they
had  invested  and,  as  a  result,  profited  (whether  knowingly  or  not)
from Madoff’s scheme.  The Trustee contends that, if BLMIS had not
preferentially  paid  these  customers,  the  money  would  have  been
customer  property  available  to  be  distributed  ratably  to  all
customers, including those who, over time, had withdrawn less than
they had invested.

        
       Several  defendants  moved  to  dismiss  the  actions  on  the
ground  that  the  payments  received  by  BLMIS  customers  were
securities‐related  payments  that  cannot  be  avoided  under  §  546(e). 
The  dispositive  issue  presented  by  this  appeal  is  whether  the
payments  that  BLMIS  made  to  its  customers  are  the  type  of
securities‐related  payments  that  are  shielded  by  §  546(e)  from
clawback. 
       The  United  States  District  Court  for  the  Southern  District  of
New York (Rakoff, J.) concluded that the payments were shielded by
§  546(e)  and  dismissed  the  relevant  claims  under  Federal  Rule  of
Civil Procedure 12(b)(6).  We agree and therefore we affirm.

                                    BACKGROUND

      Because this appeal is from dismissals under Rule 12(b)(6), we
assume  the  truth  of  all  well  pleaded  facts  in  the  underlying
complaints  and  draw  all  reasonable  inferences  in  favor  of  the
Trustee.  See Gibbons v. Malone, 703 F.3d 595, 599 (2d Cir. 2013).1

1
  According to the Trustee, the hundreds of complaints in this case are substantially identical
with respect to the issues raised in this appeal. Trustee’s Br. 9 n.4. As a result, when we refer
to the Trustee’s allegations, we cite the complaint in Picard v. Greiff, Adv. Pro. No. 10‐4357
9                                                       No. 12‐2557‐bk(L)




                                             I

       BLMIS  purported  to  execute  a  “split  strike  conversion
strategy”  for  customers  of  its  investment  advisory  unit.    This
strategy,  had  it  actually  been  executed,  would  have  consisted  of
timing  the  market  to  purchase  a  basket  of  stocks  on  the  S&P  100
Index,  and  then  hedging  those  purchases  with  related  options
contracts.  See SIPC v. Bernard L. Madoff Inv. Secs. LLC (In re Bernard L.
Madoff  Inv.  Secs.  LLC),  424  B.R.  122,  129‐30  (Bankr.  S.D.N.Y.  2010)
(“SIPC v. BLMIS”).
       In  reality,  however,  BLMIS’s  investment  advisory  business
conducted  no  actual  securities  or  options  trading  on  behalf  of  its
customers.    Instead,  BLMIS  deposited  customer  investments  into  a
single  commingled  checking  account  and,  for  years,  fabricated
customer statements to show fictitious securities trading activity and
returns  ranging  between  10  and  17  percent  annually.  When
customers sought to withdraw money from their accounts, including
withdrawals  of  the  fictitious  profits  that  BLMIS  had  attributed  to
them,  BLMIS  sent  them  cash  from  the  commingled  checking
account.  The Trustee seeks to claw back funds from customers who,
over time, were able to take out more money than they had invested
with BLMIS.
                                       II
       In  December  2008,  the  Madoff  scheme  was  exposed  and
liquidation  proceedings  began  in  the  district  court.    As  a  SIPA
trustee,  Picard  was  obligated  to  collect  and  set  aside  a  fund  of
“customer  property”  specifically  earmarked  to  repay  BLMIS
customers ratably in proportion to each customer’s “net equity.” See
15 U.S.C. §§ 78lll(4), 78fff‐2(c); see also In re Bernard L. Madoff Inv. Secs.
LLC, 654 F.3d 229, 233 (2d Cir. 2011) (“In re BLMIS”).  Where, as here,
the customer property fund is not sufficient to pay customers in full,


(Bankr. S.D.N.Y. Nov. 30, 2010), J.A. 594‐623.
10                                                      No. 12‐2557‐bk(L)




SIPA empowers a trustee to claw back any transferred funds “which,
except for such transfer[s], would have been customer property.” 15
U.S.C.  §  78fff‐2(c)(3).    But  a  trustee  can  only  claw  back  those
transferred  funds  “if  and  to  the  extent  that  [they  are]  voidable  or
void under the provisions of” the Bankruptcy Code.  Id.
       The  Trustee  invokes  two  different  theories  under  the
Bankruptcy Code to avoid transfers of fictitious profits to customers. 
The  Trustee’s  first  theory  is  that  certain  transfers  are  voidable  as
“fraudulent  transfers”  under  11  U.S.C.  §§  548(a)(1)(A)  and  (B).
Section 548(a)(1)(A) applies to transfers made “with actual intent to
hinder,  delay,  or  defraud”  creditors  (often  referred  to  as  “actual
fraud”).    Section  548(a)(1)(B)  applies  to  transfers  made  without  “a
reasonably  equivalent  value  in  exchange  for  such  transfer”  under
certain  circumstances.    This  provision  is  aimed  at  “constructive
fraud,”  and  does  not  require  proof  of  fraudulent  intent. 
Importantly,  a  trustee  can  invoke  these  provisions  to  recover
payments only if the payments were “made . . . within 2 years before
the date of the filing of the petition.” Id. § 548(a)(1).
       Because § 544(b) of the Bankruptcy Code permits a trustee to
avoid  any  transfers  that  an  unsecured  creditor  could  avoid  under
applicable state law, the Trustee’s second theory is that the transfers
may be clawed back pursuant to New York’s fraudulent conveyance
law.  See N.Y. Debt. & Cred. L. §§ 273‐76.  These state law provisions
allow  a  creditor  to  avoid  a  debtor’s  improper  transfer  of  property,
including  many  of  the  same  kinds  of  actually  and  constructively
fraudulent  transfers  covered  by  §§  548(a)(1)(A)  and  (B).    But  unlike
the Bankruptcy Code, New York’s fraudulent conveyance law has a
six‐year statute of limitations.  See N.Y. C.P.L.R. § 213. 
       Many  clawback  defendants  moved  to  dismiss  the  Trustee’s
claims as barred by § 546(e) of the Bankruptcy Code, which prevents
a  bankruptcy  trustee  from  avoiding  certain  securities‐related
payments  made  by  a  stockbroker,  including  payments  made  in
11                                                        No. 12‐2557‐bk(L)




connection  with  a  securities  contract  and  settlement  payments. 
Section  546(e)  is  a  very  broadly‐worded  safe‐harbor  provision  that
was  enacted  to  “minimiz[e]  the  displacement  caused  in  the
commodities  and  securities  markets  in  the  event  of  a  major
bankruptcy affecting those industries.” Enron Creditors Recovery Corp.
v. Alfa, S.A.B. de C.V. (In re Enron  Creditors Recovery Corp.), 651 F.3d
329,  334  (2d  Cir.  2011)  (quoting  H.  R.  Rep.  No.  97‐420,  at  2  (1982),
reprinted in 1982 U.S.C.C.A.N. 583, 583).  The theory underlying this
section is that, “[i]f a firm is required to repay amounts received in
settled  securities  transactions,  it  could  have  insufficient  capital  or
liquidity  to  meet  its  current  securities  trading  obligations,  placing
other  market  participants  and  the  securities  markets  themselves  at
risk.”  Id.    Because  §  546(e)  is  expressly  inapplicable  to  claims  of
actual fraud brought under § 548(a)(1)(A), the clawback defendants
invoked § 546(e) to dismiss only the constructive‐fraud claims under
§ 548(a)(1)(B) and all New York state law claims.
        The clawback defendants first litigated the applicability of      
§  546(e)  in  two  cases  before  the  bankruptcy  court.    The  bankruptcy
court (Lifland, Bankr. J.) declined to reach the issue,  concluding that
the  question  of  whether  §  546(e)  applies  to  the  transfers  at  issue
should  not  be  determined  at  the  pleading  stage  of  the  litigation. 
Picard v. Merkin, 440 B.R. 243, 266‐67 (Bankr. S.D.N.Y. 2010); Picard v.
Madoff, 458 B.R. 87, 115‐16 (Bankr. S.D.N.Y. 2011).
        Following  the  bankruptcy  court’s  decisions,  the  district  court
withdrew the bankruptcy reference in one clawback action—the Katz
case.    After  reexamining  the  issue,  Judge  Rakoff  held  that  §  546(e)
applied  because  BLMIS  was  a  stockbroker,  the  account  documents
executed  by  the  defendant  customers  were  securities  contracts,  and
the  various  payments  BLMIS  made  to  those  customers  were  in
connection  with  securities  contracts,  or  were  settlement  payments.   
Accordingly,  Judge  Rakoff  dismissed  all  of  the  clawback  claims,
except claims for actual fraud invoking § 548(a)(1)(A).  Picard v. Katz,
12                                                         No. 12‐2557‐bk(L)




462 B.R. 447, 452 (S.D.N.Y. 2011).  After the district court refused to
certify  the  case  for  interlocutory  appeal,  Picard  v.  Katz,  466  B.R.  208
(S.D.N.Y.  2012),  the  parties  settled  and  stipulated  to  dismiss  the
remaining claims  with prejudice, Picard v. Katz, No. 11‐cv‐3605‐JSR,
Doc. Nos. 192‐93 (S.D.N.Y. June 1, 2012).
        Judge Rakoff’s decision in Katz represented the first successful
assertion of the § 546(e) defense by any of the clawback defendants. 
After  the  district  court  issued  the  Katz  opinion,  hundreds  of  other
clawback defendants moved to withdraw the bankruptcy references
and,  invoking  Katz,  sought  in  the  district  court  to  dismiss  the
clawback suits on § 546(e) grounds.
        In  SIPC  v.  BLMIS,  Judge  Rakoff  granted  the  motions  to
withdraw the bankruptcy reference in 84 additional clawback cases. 
476  B.R.  715  (S.D.N.Y.  2012).    For  substantially  the  same  reasons
articulated  in  Katz,  the  district  court  held  that  the  payments  that
BLMIS  made  to  the  clawback  defendants  were  in  connection  with
securities  contracts,  or  were  settlement  payments,  and  were
therefore  shielded  by  §  546(e).    SIPC  v.  BLMIS,  476  B.R.  at  718‐19. 
The  district  court  then  dismissed  the  clawback  claims  in  these  84
suits,  again  with  the  exception  of  actual‐fraud  claims  invoking
§ 548(a)(1)(A).  SIPC v. BLMIS, 476 B.R. at 723‐24. 
        To  streamline  this  Court’s  review,  the  Trustee  agreed  to  a
limited  consolidation  of  all  pending  actions  brought  by  the  Trustee
raising  the  §  546(e)  issue.    See  Consent  Order,  SIPC  v.  Bernard  L.
Madoff  Inv.  Secs.  LLC  (In  re  Madoff  Secs.),  No.  12‐MC‐0115,  Doc.  No.
13 (S.D.N.Y. May 16, 2012).  The district court certified its dismissals
as  final  judgments,  see  Fed.  R.  Civ.  P.  54(b),  and  the  Trustee 
appealed.
                                 DISCUSSION

     Section  546(e)  of  the  Bankruptcy  Code  provides  that  a
bankruptcy trustee
13                                                            No. 12‐2557‐bk(L)




       may  not  avoid  a  transfer  that  is  a  .  .  .  settlement
       payment, as defined in section . . . 741 of this title, made
       by [a] . . . stockbroker . . . , or that is a transfer made by
       [a]  .  .  .  stockbroker  .  .  .  in  connection  with  a  securities
       contract,  as  defined  in  section  741(7),  .  .  .  except  under
       section 548(a)(1)(A) of this title.

11 U.S.C. § 546(e).  It is not disputed that BLMIS was a “stockbroker”
for  the  purposes  of  §  546(e).    Consequently,  this  appeal  turns  on
whether  the  transfers  either  were  “made  in  connection  with  a
securities contract” or  were “settlement payment[s].”  Id.   

       The  Trustee  argues  that  §  546(e)  should  not  apply  because
BLMIS never initiated, executed, completed, or settled the securities
transactions  contemplated  by  the  customer  agreements.    He  also
contends  that  the  transfers  were  not  “made  in  connection  with  a
securities  contract”  or  “settlement  payment[s]”  as  those  terms  are
defined in § 741.  Finally, the Trustee maintains that permitting the
application  of  §  546(e)  in  this  case  would  be  tantamount  to  giving
legal effect to Madoff’s fraud.  See In re BLMIS, 654 F.3d 229, 235 (2d
Cir.  2011).    For  the  following  reasons,  we  reject  these  arguments,
which  flow  from  the  premise  that    §  546(e)  would  only  apply  if
Madoff  had  actually  completed  the  securities  transactions  he
purported to effectuate.  Instead, we conclude that § 546(e)  shields
these  transfers  from  avoidance  because  they  were  “made  in
connection  with  a  securities  contract,”  and  were  also  “settlement
payment[s].”

                                         I

       Section  741(7)  of  the  Bankruptcy  Code,  to  which  §  546(e)
refers,    defines  “securities  contract”  with  extraordinary  breadth    to
include:
14                                                             No. 12‐2557‐bk(L)




       (i) a contract for the purchase, sale or loan of a security
       .  .  .  or  .  .  .  option  to  purchase  or  sell  any  such  security
       . . . ; [or]

       . . .

       (vii)  any  other  agreement  or  transaction  that  is  similar
       to  an  agreement  or  transaction  referred  to  in  this
       subparagraph . . . . [or]

       . . .

       (x)  a  master  agreement  that  provides  for  an  agreement
       or transaction referred to in clause (i) [or] . . . (vii) . . . ,
       except  that  such  master  agreement  shall  be  considered
       to  be  a  securities  contract  under  this  paragraph  only
       with  respect  to  each  agreement  or  transaction  under
       such master agreement that is referred to in [clauses (i)
       through (ix)]; or

       (xi)  any  security  agreement  or  arrangement  .  .  .  related
       to  any  agreement  or  transaction  referred  to  in  this
       subparagraph,  including  any  guarantee  or
       reimbursement obligation by or to a stockbroker . . . .

11 U.S.C. §§ 741(7)(A)(i),(vii),(x), (xi).  

Thus,  the  term  ʺsecurities  contractʺ  expansively  includes  contracts
for the purchase or sale of securities, as well as any agreements that
are similar or related to contracts for the purchase or sale of securities. 
Id.    This  concept  is  broadened  even  farther  because  §  546(e)  also
protects a transfer that is “in connection” with a securities contract.

       While neither the Bankruptcy Code nor SIPA defines purchase
or sale, the Securities Exchange Act of 1934 – of which SIPA is a part
–  defines  the  terms  to  “include  any  contract  to  buy,  purchase,  or
15                                                     No. 12‐2557‐bk(L)




otherwise acquire . . . [or] to sell or otherwise dispose of” a security. 
15  U.S.C.  §  78c(a)(13)‐(14)  (emphasis  added).    For  the  reasons  that
follow,  we  conclude  that  BLMIS  and  its  customers  entered  into
agreements that satisfy the broad definition of “securities contracts”
under § 741(7)(A).

       The  clawback  defendants  argue  that  a  “securities  contract”
was  created  by  three  of  the  documents  that  BLMIS  customers  were
required  to  execute  when  opening  their  accounts.    In  the  first,  a
“Customer  Agreement,”  each  customer  authorized  BLMIS  to
“open[]  or  maintain[]  one  or  more  accounts”  for  his  benefit.  J.A.
1257.    In  a  second  document,  a  “Trading  Authorization,”  each
customer appointed BLMIS to be the customer’s “agent and attorney
in  fact  to  buy,  sell  and  trade  in  stocks,  bonds,  and  any  other
securities in accordance with [BLMIS’s] terms and conditions for the
[customer’s]  account.”    J.A.  1264.    And  in  a  third  document,  an
“Option Agreement,” each customer authorized BLMIS to engage in
options  trading  for  the  customer’s  account.  J.A.  1261‐62.    The
defendants  contend  that  these  three  account  opening  documents
(together,  the  “Account  Documents”)  authorized  BLMIS  to  engage
in  securities  transactions  on  behalf  of  its  customers,  although  they
did  not  expressly  require  BLMIS  to  conduct  any  such  transactions,
and consequently established a “securities contract.”

       We  agree.    On  their  face,  the  Account  Documents  are
agreements  by  which  BLMIS  will  “acquire  or  dispose  of  securities”
on behalf of its customers.  The Customer Agreement established the
broker‐customer  relationship,  and  the  Trading  Authorization
authorized  BLMIS  to  trade  in  securities  for  the  customer’s  account.
A‐2147‐49,  A‐2144.    These  documents  also  specify  the  terms  by
which BLMIS will acquire and dispose of securities for the customer. 
Were it not for the Account Documents, there would be no basis for
a  customer  to  make  deposits  or  request  withdrawals.    Thus,  the
16                                                         No. 12‐2557‐bk(L)




transfers at issue originated with, and could not have been possible
but  for,  the  relationship  created  by  the  Account  Documents. 
Accordingly,  we  conclude  that  they  fall  within  the  statute’s  broad
definition of “securities contract.”  See § 741(7)(A)(i).   

       The  function  contemplated  for  the  Account  Documents  also
satisfies  the  definition  of  “securities  contract”  in  §  741(7)(A)(x),
which includes “a master agreement that provides for an agreement
or  transaction  referred  to  in  clause  (i)  [i.e.,  ‘a  contract  for  the
purchase,  sale,  or  loan  of  a  security’]).”    As  the  Trustee
acknowledges  in  his  brief,  “master  agreement”  is  a  “term  of  art  in
the securities industry” meaning “a contract establishing the mutual
undertakings  between  two  counterparties  that  anticipate  executing
future  securities  transactions  with  each  other.  .  .  .”    Trustee  Br.  43
(citing Paul C. Harding, Mastering the ISDA Master Agreements (1992
and 2002) 19‐27 (2d ed. 2004)).  Taken together, this is precisely what
the Account Documents contemplate and accomplish.  The Trustee’s
own  complaints  further  support  this  conclusion.    He  alleges  that
“Madoff promised [his] clients that their funds would be invested in a
basket  of  common  stocks  within  the  S&P  100  Index,”  and  hedged
with  corresponding  options  contracts.  J.A.  601  ¶  21  (emphasis
added).    Additionally,  because  the  Account  Documents  obligate
BLMIS  to  reimburse  its  customers  upon  a  request  for  withdrawal,
they also fit the definition of “securities contract” in § 741(7)(A)(xi),
which includes, again quite expansively, “any security agreement or
arrangement  related  to  any  agreement  or  transaction  referred  to  in
this  subparagraph,  including  any  guarantee  or  reimbursement
obligation by or to a stockbroker.”

      Yet  another  indication  that  Congress  intended  §  546(e)  to
sweep  broadly  is  supplied  by  the  text  of  §  741(7)(A)(vii)  which
expands the definition of “securities contract” to include “any other
agreement  or  transaction  that  is  similar  to”  a  “contract  for  the
17                                                            No. 12‐2557‐bk(L)




purchase,  sale  or  loan  of  a  security[.]”    Few  words  in  the  English
language  are  as  expansive  as  “any”  and  “similar.”    See  Deravin  v.
Kerik,  335  F.3d  195,  204  (2d  Cir.  2003)  (“[R]ead  naturally,  the  word
“any” has an expansive meaning,’ and . . . so long as ‘Congress did
not  add  any  language  limiting  the  breadth  of  that  word,’  the  term
‘any’ must be given literal effect.” (quoting United States v. Gonzales,
520  U.S.  1,  5  (1997)).    In  ordinary  usage,  the  word  “similar”  means
“having  characteristics  in  common,”  or  “alike  in  substance  or
essentials.”  Webster’s 3d New Int’l Dictionary 2120 (1993).  In light
of  these  definitions,  we  conclude  that  the  relationship  between
BLMIS  and  its  customers  established  by  the  Account  Documents
involved  “agreement[s]”  that  are  “similar  to”  “contracts  for  the
purchase,  sale  or  loan  of  a  security  .  .  .  .”  11  U.S.C.  §§  741(7)(A)(i),
(vii).

       The  Trustee  advances  several  arguments  why,  in  his  view,
these  agreements  do  not  constitute  a  “securities  contract”  and  the
transfers at issue should not be shielded from avoidance.  None are
persuasive.    First,  the  Trustee  argues  that  §  546(e)  does  not  apply
because  BLMIS  never  initiated,  executed,  completed  or  settled  the
securities transactions it promised to engage in.  Trustee’s Br. 25‐35. 
Citing our decision in Enron, the Trustee contends that the purpose
of  §  546(e)  is  to  “minimiz[e]  the  displacement  caused  in  the
commodities  and  securities  markets  in  the  event  of  a  major
bankruptcy affecting those industries.”  Id. at 27 (quoting Enron, 651
F.3d  at  334).    Because  “there  are  no  securities  transactions  to
unwind,”  the  Trustee  argues  that  no  such  disruption  would  occur,
and correspondingly, § 546(e) is inapplicable.  Trustee’s Br. 25. 

      This  argument  misses  the  point.    It  does  not  engage  with  the
language  Congress  chose  for    §  741(7)  and  §  546(e).    Because  those
provisions  do  not  contain  a  purchase  or  sale  requirement,  whether
18                                                                     No. 12‐2557‐bk(L)




or not BLMIS actually transacted in securities is not determinative.2
Section  546(e)  only  requires  that  a  covered  transfer  be  broadly
related to a “securities contract,” not that it be connected to an actual
securities  transaction.3    In  other  words,  whether  an  agreement
satisfies  the  definition  of  “securities  contract”  does  not  depend  on
the  broker’s  performance,  because  a  breach  of  a  contract  neither
changes  nor  nullifies  the  nature  of  the  underlying  agreement.    The
existence    of  a  securities  contract  is  not  vitiated    because  a  broker
fails  to  make  good  on  his  commitment.  See  Beth  Israel  Med.  Ctr.  v.
Horizon Blue Cross & Blue Shield of N.J., Inc., 448 F.3d 573, 581 (2d Cir.
2006). 

       Furthermore,  the  interpretation  pressed  by  the  Trustee  risks
the  very  sort  of  significant  market  disruption  that  Congress  was
concerned with.  The magnitude of BLMIS’s scheme, which included
thousands  of  customers  and  billions  of  dollars  under  management,
is  unprecedented.    Permitting  the  clawback  of  millions,  if  not
billions,  of  dollars  from  BLMIS  clients  –  many  of  whom  are
institutional  investors  and  feeder  funds  –  would  likely  cause  the
very  “displacement”  that  Congress  hoped  to  minimize  in  enacting 
§  546(e).    See  Enron,  651  F.3d  at  339.    The  clawback  defendants,
having every reason to believe that BLMIS was actually engaged in

2
  Similarly, the Exchange Act’s inclusion of contracts to “otherwise acquire” or “dispose of”
securities in its definition of “buy” and “sell” necessarily contemplates  agreements beyond
those for a simple sale or purchase.  See 15 U.S.C. §§ 78c(a)(13)‐(14). 
3
  This conclusion is congruent with the broad interpretation of the “in connection with a
purchase  or  sale  of  any  security”  requirement  of  Rule  10b‐5  in  the  context  of  federal
securities laws.  See Merrill Lynch, Pierce, Fenner & Smith Inc. v. Dabit, 547 U.S. 71, 85 n.10
(2006) (“[A] broker who accepts payment for securities that he never intends to deliver . . .
violates §10(b) and Rule 10b‐5.”) (citations and quotations omitted); SEC v. Zandford, 535 U.S.
813, 819 (2002) (holding that the SEC may bring a public enforcement action against a broker
who accepted payment for securities that he never delivered); see also Grippo v. Perazzo, 357
F.3d 1218, 1220‐24 (11th Cir. 2004) (“A plaintiff does not need to identify a specific security,
or demonstrate that his money was actually invested in securities” for purposes of Rule 10b‐
5).
19                                                               No. 12‐2557‐bk(L)




the  business  of  effecting  securities  transactions,  have  every  right  to
avail  themselves  of  all  the  protections  afforded  to  the  clients  of
stockbrokers, including the protection offered by § 546(e).  

       Second,  the  Trustee  argues  that  the  Account  Documents  are
not securities contracts because they do not specifically “identify any
security, issuer, quantity, price, or other terms necessary to describe
a  security  transaction.”4    See  Trustee  Br.  38.    This  argument
constructs a requirement that the law does not contain.  The Trading
Authorization identifies a specific category of public securities (S&P
100 stocks) to be traded. A‐1646 ¶ 21.  Nothing in our reading of      
§  741(7)(A)  indicates  that  any  greater  specificity,  much  less  the
degree  of  detail  called  for  by  the  Trustee,  is  required.    To  the
contrary,  if  Congress  intended  to  mandate  securities  contracts  to
identify  transactions  with  the  precision  the  Trustee  claims  is
required,  Congress  would  hardly  have    included  the  reference  to
“master agreements” in subsection (x) or adopted the broad “similar
to”  catch‐all  in  subsection  (vii)  or  the  “any  .  .  .  arrangement  .  .  .
related to any agreement . . .” language in subsection (xi).  See Penn.
Dep’t of Pub. Welfare v. Davenport, 495 U.S. 552, 562 (1990).

       Third, the Trustee argues that the Account Documents merely
authorize  BLMIS  to  conduct  securities  transactions  on  behalf  of  its
customers, but never expressly obligate BLMIS to carry out any such
transactions.  Trustee’s Br. 38‐39.  Accordingly, the Trustee contends
that  even  if  customers  reasonably  expected  that  BLMIS  would
conduct  securities  transactions  on  their  behalf,  this  would  establish
an  obligation  sounding  in  “quasi‐contract”  at  most,  but  would  not
constitute  a  true  contractual  obligation.  Id.  at  39.    Alternatively,  the
Trustee  argues  that  the  Account  Documents  establish  an  “agency”

4
  The Securities Investor Protection Corporation (“SIPC”), also an appellant in this case,
assumed arguendo for the purposes of its brief that the Account Documents are securities
contracts. See SIPC Br. 2, 14.
20                                                         No. 12‐2557‐bk(L)




relationship  between  BLMIS  and  its  customers,  similar  to  that
between  a  real  estate  broker  and  a  home  buyer,  and  “are  no  more
contracts  for  the  purchase  and  sale  of  a  security  than  a  real  estate
brokerage  agreement  is  a  contract  for  the  purchase  or  sale  of  a
house.”  Id. at 42.

      The Trustee might be correct that the record reflects no written
contract  for  the  purchase  or  sale  of  a  specific  security  between
BLMIS  and  its  customers.    Further,  the  Trustee  is  right  that  the
Account  Documents  function  by  authorizing  BLMIS  to  act  as  an
agent  for  the  customer  in  unspecified  expected  future  securities
transactions.    The  Trustee  is  also  correct  that,  standing  alone,  the
Account Documents would not effectuate the purchase or sale of any
particular security.  

       But,  as  we  have  seen,  the  statutory  definition  of  a  “securities
contract” is not limited in the way the Trustee would have us read it,
and  to  the  contrary,  encompasses  the  relationship  created  by  the
Account  Documents.    As  discussed  above,  the  definition  includes
“any  other  agreement  .  .  .  that  is  similar  to”  a  “contract  for  the
purchase,  sale  or  loan  of  a  security.”  11  U.S.C.  §§  741(7)(A)(i),  (vii)
(emphases  added).  “An  agreement  is  a  manifestation  of  mutual
assent  on  the  part  of  two  or  more  persons,”  and  it  “has  in  some
respects  a  wider  meaning  than  contract,  bargain  or  promise.”
Restatement  (Second)  of  Contracts  §  3  (1979),    §  3  cmt.  a.    The
Account  Documents  established  that  BLMIS  and  its  customers
“manifest[ed]  their  mutual  assent”  that  BLMIS  would  conduct
securities  transactions  on  the  customers’  behalf  pursuing  a  specific
investment strategy.  See id. § 3.  This is, in our view, an agreement
sufficiently  “similar  to”  a  contract  for  the  purchase  or  sale  of  a
security to fall within the catch‐all provision of § 741(7)(A)(vii).  Of
course,  BLMIS  secretly  intended  to  violate  the  agreement  by  using
the  deposits  to  fund  the  ongoing  Ponzi  scheme.  But  this  is  of  no
21                                                         No. 12‐2557‐bk(L)




moment,  because  “[a]n  agreement  is  a  manifestation  of  mutual
assent,”  and  “[t]he  conduct  of  a  party  may  manifest  assent  even
though he does not in fact assent.” Id. §§ 3, 19(3) (emphasis added).  

       We  similarly  have  little  difficulty  concluding  that  the
payments  BLMIS  made  to  its  customers  were  made  “in  connection
with”  the  securities  contracts    identified  above.    In  the  context  of  §
546(e), a transfer is “in connection with” a securities contract if it is
“related  to”  or  “associated  with”  the  securities  contract.    See
Webster’s 3d New Int’l Dictionary 481 (1993) (defining “connection”
as  “relationship  or  association  in  thought”);  cf.  Shaw  v.  Delta  Air
Lines, Inc., 463 U.S. 85, 97 (1983) (interpreting “relates to” to mean “a
connection  with  or  reference  to”).    Here,  BLMIS  promised  its
customers  that  it  would  transact  securities,  and  BLMIS’s  customers
deposited  money  relying  on  that  promise.    This  agreement
constitutes  a  securities  contract  as  defined  in  the  statute  and  the
customers’  subsequent  withdrawals  from  their  accounts  were
therefore related to, and associated with, this securities contract.

        SIPC  argues  that  Ponzi  scheme  payments,  by  definition,  are
not  “in  connection  with”  a  securities  contract.    SIPC’s  Br.  16.    SIPC
contends  that  in  order  for  the  payments  to  have  been  made  “in
connection  with”  a  securities  contract,  there  must  necessarily  have
been  some  relation  or  connection  between  the  payment  and  the
contract.  Id. at 27‐28.  According to SIPC, although the payments of
fictitious  profits  were  purported  to  have  been  made  in  connection
with the agreements, they were not in fact made in connection with
the agreements because the agreements were either irrelevant or the
payments were not authorized by the agreements.  Id. at 28‐30.

      We  are  not  persuaded.  Section  546(e)  sets  a  low  bar  for  the
required relationship between the securities contract and the transfer
sought  to  be  avoided.    Congress  could  have  raised  the  bar  by
requiring that the transfer be made “pursuant to,” or “in accordance
22                                                           No. 12‐2557‐bk(L)




with the terms of,” or “as required by,” the securities contract, but it
did not.  Instead, Congress merely required that the transfer have a
connection to the securities contract, which these payments do.

       Certainly SIPC and the Trustee are correct that these transfers
were  also  made  “in  connection  with”  a  Ponzi  scheme  and,  as  a
result, were fraudulent. See id. at 29.  Indeed, BLMIS’s conduct was
in flagrant breach of the agreements it made with its customers.  But
the fact that a payment was made in connection with a Ponzi scheme
does not mean that is was not at the same time made in connection
with  a  (breached)  securities  contract.    After  all,  a  transfer  can  be
connected to, and can be made in relation to, multiple documents or
purposes simultaneously.

                                        II

        We  also  conclude  that  the  transfers  constituted  “settlement
payments,”  which  provides  another  basis  to  shield  the  transfers
from  avoidance  under  §  546(e).    As  described  above,  §  546(e)
provides  that  a  trustee  “may  not  avoid  a  transfer  that  is  a  .  .  .
settlement  payment,  as  defined  in  .  .  .  this  title,  made  by  [a]  .  .  .
stockbroker.”  Section  741(8)  defines  “settlement  payment”  as  a
“preliminary  settlement  payment,  a  partial  settlement  payment,  an
interim  settlement  payment,  a  settlement  payment  on  account,  a
final  settlement  payment,  or  any  other  similar  payment  commonly
used in the securities trade.” 

       The  Trustee  again  contends  that  these  transfers  did  not
constitute “settlement payment[s]” because BLMIS never engaged in
actual  securities  trading.  But  we  have  held  that  the  statutory
definition  should  be  broadly  construed  to  apply  to  “the  transfer  of
cash or securities made to complete [a] securities transaction.” Enron,
651  F.3d  at  334  (citations  omitted).    That  is  what  the  BLMIS  clients
received.    Each  time  a  customer  requested  a  withdrawal  from
23                                                      No. 12‐2557‐bk(L)




BLMIS,  he  or  she  intended  that  BLMIS  dispose  of  securities  and
remit payment to the customer. See N.Y.U.C.C. § 8‐501(b)(1) & cmt. 2
(broker’s  written  crediting  of  securities  to  a  customer’s  account
creates  an  enforceable  securities  entitlement).    The  statutory
definition  and  Enron  compel  the  conclusion  that,  for  example,  if  I
instruct my broker to sell my shares of ABC Corporation and remit
the cash, that payment is a “settlement” even if the broker may have
failed  to  execute  the  trade  and  sent  me  cash  stolen  from  another
client.    As  the  district  court  correctly  concluded,  because  the
customer  granted  BLMIS  discretion  to  liquidate  securities  in  their
accounts  to  the  extent  necessary  to  implement  their  sell  orders  or
withdrawal  requests,  each  transfer  in  respect  of  a  such  an  order  or
request constituted a settlement payment.

                                     III

        Finally,  we  disagree  with  the  Trustee’s  contention  that
affirming the district court’s decision would be inconsistent with our
decision in In re BLMIS, 654 F.3d 229 (2d Cir. 2011).  There, we faced
the  question  of  how  to  calculate  each  BLMIS  customer’s  “net
equity,” as that term is defined in SIPA.  Id. at 233.  We said that it
would be “absurd” to calculate customers’ net equity using BLMIS’s
fictitious account statements, because that would “have the . . . effect
of  treating  fictitious  and  arbitrarily  assigned  paper  profits  as  real
and  would  give  legal  effect  to  Madoff’s  machinations.”  Id.  at  235.
According  to  the  Trustee,  this  case  is  similar.    The  Trustee  argues
that,  to  allow  customers  to  retain  the  fictitious  profits  Madoff
arbitrarily  bestowed  on  them  amounts  to  giving  legal  effect  to  his
fraud.  Trustee’s Br. 51‐55.

       This  argument,  albeit  compelling,  is  ultimately  not
convincing.  In our earlier decision, we interpreted “net equity” in a
manner that would harmonize it with the SIPA statutory framework
as  a  whole.    See  In  re  BLMIS,  654  F.3d  at  237.    Section  546(e),
24                                                        No. 12‐2557‐bk(L)




however, is part of the Bankruptcy Code, not SIPA, and was not in
issue  in  In  re  BLMIS.    This  is  important  because,  in  enacting  the
Bankruptcy  Code,  Congress  struck  careful  balances  between  the
need for an equitable result for the debtor and its creditors, and the
need for finality.  See In re Century Brass Prods., Inc., 22 F.3d 37, 40 (2d
Cir. 1994).  For example, a bankruptcy trustee can recover fraudulent
transfers under § 548(a)(1) only when the transfers took place within
two  years  of  the  petition  date.    And  avoidance  claims  must  be
brought  “two  years  after  the  entry  of  the  order  for  relief”  at  the
latest.  11 U.S.C. § 546(a).  These statutes of limitations reflect that, at
a  certain  point,  the  need  for  finality  is  paramount  even  in  light  of
countervailing equity considerations.  Similarly, by enacting § 546(e),
Congress provided that, for a very broad range of  securities‐related
transfers,  the  interest  in  finality  is  sufficiently  important  that  they
cannot  be  avoided  by  a  bankruptcy  trustee  at  all,  except  as  actual
fraudulent transfers under § 548(a)(1)(A).  We are obliged to respect
the  balance  Congress  struck  among  these  complex  competing
considerations.

                              CONCLUSION

       The judgment of the district court is AFFIRMED.